Title: To Thomas Jefferson from Enoch Chapman, 29 May 1806
From: Chapman, Enoch
To: Jefferson, Thomas


                        
                            Sir
                     
                            Salem. May the 29 1806—
                        
                        Promted by motives of pure atachment I at thiss time beg Leave to address you by way of Epistle the Novelty
                            of the Circumstance is Something new and may appear ridiculous in your opinion that I a Common Citizen and almost in
                            indigent Circumstances should presume to write to the first Magistrate of the states and on such an occasion to ask means
                            for subsistance however Low as I am I hope I shall be found faithful in the trust which may be placed in me if you will
                            Condesend to read thiss offer mean as it is and write to me in
                            return you will give content to my trobled mind if you dont grant my Request I am at present embarrassed the substance of
                            which is my Father some years ago was reduced to very Low Circumstances when I was at the age of fifteen Consequently I
                            was under the necesity of Leafing School and had to seek some way for to get a Livelyhood. for three years past I have
                            Lived in thiss Town I have had to contend with misfortune and varius visisitudes of Life have taken place. the part that
                            I have taken in political Disputes within thiss Eight months since I have come of age has made me many enemies previus to
                            the last Town meeting for chosing a  governor at a Caucus held for that purpose by the Republican party I was chosen for
                            one of the Committee to Distribute votes on that Day & fulfiling my Duty it Caused many who Before imployed me to
                            neglect me and they have since denied giveing me any Surport and as my Livelyhood Chiefly Depended on those persons I
                            myself under the necesity of seeking some other way for a Liveing But how shall I do that I cannot Leave thiss place
                            till I have paid my Debt party Spirit still raging higher they have called on me to pay the Last farthing I owed them.
                            with threts of imprisonment if I Did not, and now Sir strang as it my seem to you I Look to you as a Benafactor I offer
                            my services to the man of feelings if you can place Confidence in him who has nothing to Recommend himself But a Desire to
                            be Serviceable to you and send to me 150 or 200 Dollars and relieve me from the trobles which now await me my service
                            and Life shall be Devoted to you I will come and obay your Commands in your private or Domestic concerns or in any way
                            you Shall Direct if you will doo thiss for me who has no claim to your patronage and mention in what Line I shall serve I
                            will prepare for the same and come immediatly to Doo my Duty if there is any worth in faithfulness I hope to merit your
                            Esteem
                  With sentiments of Love and gratitude I Remain your most humble servant—
                        
                            Enoch Chapman
                     
                        
                    